Citation Nr: 0206738	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  00-17 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that granted the veteran's claim of 
entitlement to service connection for PTSD at a 30 percent 
evaluation.  The veteran disagreed with the level of 
compensation granted.  During the course of this appeal, the 
veteran's evaluation for his service connected PTSD was 
increased to 50 percent, in a Supplemental Statement of the 
Case dated April 2001.  The veteran continues to disagree 
with the level of evaluation. 


REMAND

The veteran and his representative contend that the veteran 
is entitled to an increased rating for his service connected 
PTSD.

The Board notes that the veteran's representative indicated, 
in a statement dated August 2000, that the veteran wanted a 
hearing with a Regional Office Hearing Officer.  The veteran 
was scheduled for a conference with a Decision Review 
Officer, but not for a hearing.  It was unclear whether this 
Decision Review Officer meeting satisfied the veteran's 
request.  After contacting the veteran, he indicated, in a 
letter received June 2002, that he wished to be scheduled for 
a "Travel Board" hearing, that is, a hearing before a 
member of the Board at the Columbia Regional Office.  As 
such, this case must be remanded for the veteran to be 
scheduled for a travel board hearing.

To ensure full compliance with due process requirements, this 
case is REMANDED for the following development:


The RO should schedule a personal hearing 
for the veteran before a member of the 
Board of Veterans' Appeals at the 
Regional Office.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified, but he may submit additional evidence and 
argument on the matter (or matters) the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John Fussell
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




